AMENDED EXHIBIT A TO THE FUND SUB-ADMINISTRATION AND ACCOUNTING AGREEMENT BETWEEN OLD MUTUAL FUND SERVICES AND THE BANK OF NEW YORK DATED SEPTEMEBER 25, 2007 AS AMENDED JANUARY 15, 2010 Name of Fund Old Mutual Analytic Fund Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Growth Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Old Mutual Fund Services The Bank of New York Mellon By: /s/ Robert T. Kelly By: /s/ Joseph F. Keenan Name: Robert T. Kelly Name: Joseph F. Keenan Title: Vice President Title: Managing Director
